Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “forming first reformed patterns at a first depth in the substrate by discontinuously providing the substrate with a center focused beam in a first direction; and forming second reformed patterns at a second depth equal to the first depth by discontinuously providing the substrate with an edge focused beam in a second direction intersecting the first direction, wherein the second reformed patterns are in contact with the first reformed patterns at an intersecting point of the first and second directions and are bigger than the first reformed patterns” as recited in claims 1 and 16, and
““the laser apparatus including a light source, an objective lens, a first axicon lens, and a second axicon lens...the first axicon lens and the second axicon lens including a first inclined surface and a second inclined surface, respectively, which are inclined at an inclination angle of 51.30 with respect to an optical axis of the laser beam” as recited in claim 11.
Kimbaras et al. Patent document WO 2018/011618 A1) teaches first and second axicon lenses (8, 9) including surfaces inclined with respect to an optical axis of a laser beam (p. 11 lines 25-26 & fig. 2), but is silent to first and second reformed patterns interesting at equal depths recited in claims 1 and 16, or inclination angles of 51.3° recited in claim 11.
Wang et al. (PG Pub. No. US 2020/0302965 A1) teaches a laser optical system (¶ 0044 & fig. 1: 100) including first and second axicon lenses (101, 102), the first axicon lens having an angle of inclination of 5° and a diameter of 25 mm (¶ 0045), the second axicon lens having an angle of inclination of 5° and a diameter of 50 mm (4 0045), and the first and second axicon lenses spaced apart by 42-59 nm (4 0055). However, Wang does not teach the interesting reformed pattern depths of claims 1 and 16, or the geometric limitations of claim 11.

In light of these limitations in the claims (see Applicant’s fig. 7 & related text), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN TURNER/Examiner, Art Unit 2894